Per Curiam.

Respondent was admitted to practice in the First Judicial Department on May 27,1940.
Respondent is charged with practicing law under a name other than that under which he was admitted. The charge has been sustained. We do not address ourselves further to this subject in the light of the more serious charges, beyond stating that we do not look with favor upon such practice and consider it advisable to apply for and obtain court approval for the use of any name other than that under which one is admitted to the Bar.
The record sustains the two other charges against respondent and we confirm the report of the Referee in this respect. The charges relate to the conversion to respondent’s own use of the sum of $7,500 deposited with him in escrow and falsely representing to the petitioner’s Committee on Grievances that the escrow fund was intact, and ignoring requests from committee’s counsel that respondent substantiate said representation.
Respondent defaulted in answering the charges and failed to appear at the hearings. His conduct and actions show a complete lack of interest in his professional obligations and demonstrate that he lacks the character and fitness required to practice law. In view of the gravity of the misconduct, respondent should be disbarred. (Matter of Whitaker, 30 A D 2d 162.)
Stevens, P. J., Eager, McGivern, Nunez and McNally, JJ., concur.
Respondent disbarred, effective May 7, 1970.